Citation Nr: 1606214	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  06-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for entitlement to service connection for a right knee injury.  This claim was subsequently transferred to the Waco, Texas, RO.

This claim was remanded by the Board for further development in July 2010 and July 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is needed prior to the adjudication of this claim.

The Board notes that this issue was remanded most recently in July 2013 in order to provide the Veteran with a new VA examination, which he underwent in May 2015.  

Upon review of the electronic claims file and examination of the Veteran, the May 2015 examiner diagnosed the Veteran with arthritis of the right knee.  At this examination, the Veteran reported that he had pain in both knees that developed following a fall of cabling reels weighing approximately 85 pounds from the back of a deuce and a half, knocking him down, and landing on top of his knees.  The Veteran reported that his service-related knee pain increased in severity about 10 years prior.  The examiner noted that the Veteran was involved in a motor vehicle accident in 2005, in which he was thrown from the car after it rolled over.  The Veteran reported that he did not injure his knees in this accident.  The examiner concluded by opining that it is less than 50 percent likely as not that the Veteran's bilateral, left much greater than right, knee pain and likely osteoarthritis is related to any injury in service.  First, he noted that there is no documentation of any knee injury per se, but an x-ray of the right knee, the purpose for which it was taken not documented.  Secondly, the history given by the Veteran is consistent with a direct trauma of a contusion.  Last, he found that it is more likely than not as a result of being thrown from a vehicle in a motor vehicle accident that the Veteran may very well have sustained his left medial collateral ligament injury.  The examiner determined that he certainly did not sustain it in the service based on his own history.   

The Board notes that this medical opinion appears to be based, at least in part, on a lack of "documentation of any knee injury per se, but an x-ray of the right knee the purpose for which it was taken not documented."  However, upon review of the claims file, the Board notes that the Veteran's service treatment records document right knee complaints.  Specifically, a January 1975 service treatment record noted point tenderness to the bilateral knee patella.  See Page 33/178 of the Veteran's service treatment records in VBMS.  X-rays were negative.  See Page 93/178 of the Veteran's service treatment records in VBMS.  A June 1976 service treatment record noted that the Veteran fell and injured his right knee.  He was noted as having a "mild strain (?)" of the right knee.  See Page 67/178 of the Veteran's service treatment records in VBMS.  A right knee x-ray report noted a small bony ossicle projecting just above the anterior tibial tuberosity, which had smooth margins and probably represented the residuum of old trauma.  There was no definite acute osseous changes, such as fracture or dislocation.  See Page 90/178 of the Veteran's service treatment records in VBMS.  

In light of the fact that it is not apparent from the May 2015 VA examination report that the Veteran's in-service right knee complaints were considered in rendering this opinion, the Board finds this issue must regrettably be remanded once again in order to obtain further clarification regarding the etiology of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the May 2015 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was incurred during or caused by his period of active military service.  In providing this opinion, the examiner should consider and discuss the Veteran's in-service right knee complaints, to specifically include the January 1975 and June 1976 complaints. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran and his representative should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




